DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment and reply of 02/26/2021 is acknowledged. With regard to the Office action mailed 16/928,924:
The objection to the specification over failure to provide the requisite paragraph incorporating the electronically filed Sequence Listing is withdrawn in view of the amendment.
The objection to claims 36, 38 and 39 for minor informalities is withdrawn in view of the amendment.
The rejection of claim 34 under 35 USC 112(b) is withdrawn in view of the amendment.
The rejection of claims 32-48 and 52 under 35 USC 102(e) over Nolan (US 10,144,950) is withdrawn in view of the amendment to claim 32. Nolan did not disclose segregating a single cell into a first droplet in an immiscible carrier fluid, and merging that droplet with a second droplet containing barcoded binders.
For the same reason, the 35 USC 103 rejections of claims 49-51 over Nolan in view of Akeson (US 2002/0142344), and the rejection of claim 53 over Nolan in view of Pollack (US 2013/0288254) are withdrawn.
New grounds of rejection are set forth below in response to the amendments.

Priority
The claims find support in figure 36A-B and the accompanying description spanning pages 66-67 of the specification as filed. Note that claim 32 does not preclude lysing the single cell in the fluid 
As to Applicant’s two provisional applications (61/444,612 filed 02/18/2011 and 61/476, 714 filed 04/18/2011), it is noted that neither contains the material illustrated in figure 36A-B or pages 66-67 of the instant specification describing such figures. The ‘612 application contains the word “protein” in four places in the specification, and none of those instances are in the context of being (1) of a single cell in a fluid compartment, or (2) contacted with a “barcoded binder” (the term “binder” does not occur in the ‘612 specification). The term “antibody” (one of the types of “binder” recited in the instant application) occurs four times in the ‘612 specification, and in no case is it disclosed as being attached to an oligonucleotide comprising a barcode sequence. Figure 37 of the ‘741 provisional is a similar assay to that of figure 36 of the instant application, but lacks the feature of encapsulating a “single cell”; rather ‘741 figure 37 merely illustrates “sample droplets” containing proteins. The description of figure 37 in the ‘741 specification does not indicate that single cells are encapsulated into fluid compartments (e.g. droplets) in order to form the protein-containing “sample droplets” shown in the figure. While the ‘741 specification refers to “single cells” in various places, no instances were found where the “single cell” was isolated in a fluid compartment, which fluid compartment was provided with barcoded binders (or antibodies) to bind to proteins of said cell.

Claim Objections
Claim 32 is objected to because of the following informalities: In the first step, “an first droplet” should be “a first droplet”. Additionally, in the second step, “providing a plurality a plurality” should be .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 32-39 and 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Link (US 2010/0022414, IDS reference).
Nolan’s filing date (filing date of PCT/US2012/023411) is January 31, 2012, which pre-dates the filing date of Applicant’s earliest non-provisional application (13/398,677 filed 02/16/2012).
With regard to claim 32, Nolan disclosed a method comprising:
segregating a single cell…;
While Nolan discloses that in some embodiments a single cell is NOT isolated (e.g. claim 1; column 1, lines 62-63; column 2, lines 10-11), Nolan also discloses embodiments where single cells ARE isolated (column 2, lines 13-19; column 12, lines 47-55).
providing…at least one barcoded binder…, wherein said barcoded binder comprises an oligonucleotide comprising a binder barcode sequence;
See column 2, lines 13-19 and column 12, lines 47-55. At column 2, lines 13-19, Nolan describes binding a tag to a target, wherein the tag comprises a code that represents a) the target, and b) the single cell with which the target is associated; wherein during the binding the single cell is isolated from a population of cells. At column 12, lines 47-55, Nolan describes labeling an ESB (an epitope specific barcode) that has been linked to a target molecule of a cell by way of a UBA (unique binding agent; the ESB and UBA constituting a “barcoded binder”; see figure 2) with a COB (cell origination barcode). This process begins with “separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means”. Nolan notes that these reaction volumes can be microbubbles, microdroplets, a well, a microwell or an enclosure in a microfluidics device. In the description at column 12, lines 47-55, it appears that the cells may have already been contacted with the UBA-ESB (“barcoded binders”) prior to separating the cells into the individual reaction volumes. However, Nolan at column 2, lines 13-19 clearly discloses an embodiment where the single cell is isolated during the binding of the tag, which comprises both the code that represents the target (i.e. the ESB) and the code that 
Regarding the “target” being a protein and the tag (barcode) being nucleic acid, Nolan discloses this (e.g. column 2, lines 22-25).
allowing the barcoded binder to bind to a protein in the single cell;
See discussion above.
sequencing the binder barcode of the oligonucleotide;
See for example column 31, lines 13-15: “In various embodiments, oligonucleotide ESB or COBs are identified directly. The direct identification can comprise nucleic acid sequencing described supra.” See also column 38, line 42: “In some embodiments, the epitope/barcode along with linked cell origin signature is read by sequencing using methods known in the art, including the ones described herein.”
and identifying the binder, thereby identifying the protein
See column 16, line 4: “Through epitope specific barcodes and cell origination barcodes, the binding of unique binding agents to target molecules results in the identification of the target molecules.” See also for example column 34, line 37: “Through the ESBs’ and the COBs’ codes, the binding of the UBAs to target molecules results in the identification of the target molecules in single cells.” 
With regard to claim 33, see column 12, lines 47-55 discussed above. Note that since individual cells were segregated into individual reaction volumes and then were labeled with cell-specific “COBs”, the “COBs” in addition to being specific for an individual cell would also be specific for the reaction volume containing that cell. The combination of the ESB on the UBA bound to the target of the cell and the COB added thereto generates a composite barcode (see figure 2). With regard to this taking place 
With regard to claim 34, see for example column 34, line 37: “Through the ESBs’ and the COBs’ codes, the binding of the UBAs to target molecules results in the identification of the target molecules in single cells.” See also column 21, lines 25-26: “the COB code identifies the cells of origin of the target molecule to which the UBA/ESB complex is bound.”
With regard to claims 35-37, the language “plurality of the barcoded binders” is construed to mean multiple molecules of the same binder (i.e. same “UBA” or unique binding agent in the words of Nolan) recognizing the same target. Nolan clearly discloses quantifying the number of target molecules using a “counter” tag. For example, at column 6, lines 63-66 Nolan discloses that the ESB (epitope specific barcode) comprises a unique “counter tag” and that the quantity of “the target molecule” is estimated using the counter tag. Nolan at column 7, line 61 to column 8, line 1 further explains that the initial quantity of a specific ESB (and thus the number of molecule of the target for which that ESB is specific) is determined by the number of detected unique counter tags. Thus, it would have been understood by one having ordinary skill in this art that a plurality of molecules of a particular binder (“UBA”) were provided to the reaction volume containing the cell, each binder (“UBA”) having as part of the “ESB” (epitope specific barcode) a unique counter tag different from the counter tags in the ESBs of other molecules of that particular binder. The aspects of single-cell analysis and using sequencing to detect the barcodes have been discussed above.
With regard to claims 38-39, the language “a plurality of different barcoded binders” is construed to mean binders that recognize different targets. Nolan discloses at column 39, lines 32-42 that the method can be used for the detection of multiple target molecules in a multiplexed assay where each UBA (unique binding agent) in a population of UBAs is specific for a target molecule. At column 29, 
With regard to claim 39, Nolan discusses one manner of generating the COBs (cell origination barcodes) of the barcoded binders at column 53, lines 10-36 (referring to figure 6). Nolan notes (lines 34-36): “The last subunit optionally comprises a second amplification primer complimentary region for hybridization of PCR or sequencing primers.” A “complimentary region” for hybridization of “sequencing primers” constitutes a “sequencing adaptor”.
With regard to claim 41, Nolan disclosed that the UBA (unique binding agent) could be antibodies (which are proteins), aptamers or nucleic acids (e.g. column 4, lines 16-18).
With regard to claims 42 and 43, Nolan disclosed (column 36, lines 5-8): “In some embodiments, the UBA can be an antibody specific for a surface marker like CD8, or an intracellular epitope like a phospho-epitope on a kinase such as Stat-3.”
With regard to claim 44, Nolan taught the cell could be lysed (column 2, line 4). Nolan taught a target could be an intracellular epitope like a phosphor-epitope on a kinase such as Stat-3 (column 36, lines 5-8). Finally, Nolan taught “where the target molecule of interest is a protein kinase the biomolecular sample of the invention can be a sample containing isolated proteins from a cell lysate” (column 40, lines 11-14).
With regard to claims 45-48, Nolan taught that a “dual COB” approach could be used, where each component has a target molecule-specific UBA/ESB that binds to a different site on the same target molecule (column 22, lines 24-33). Nolan also taught that each COB of a dual COB could contain a different affinity tag to allow for purification of complexes of the target and the two COBs from unbound materials (column 23, lines 24-34). Nolan explained that the affinity tags could be captured by affinity reagents, which “can be any solid surface coated with a binding partner for the affinity tag, such as a column, bead (e.g., latex or magnetic bead) or slide coated with the binding partner” (column 23, lines 
With regard to claim 32, while Nolan did indicate that the reaction volume could be a “microdroplet” or an “enclosure in a microfluidics device” (column 12, lines 50-55), Nolan did not disclose segregating the cell in a droplet within an immiscible carrier fluid in a microfluidic channel, or combining the cell and the barcoded binders by merging a droplet containing the cell with another droplet containing the barcoded binder.
Link disclosed apparatus and technique for forming “droplet libraries” (see abstract) as well as for the merging of library droplets (e.g. see figure 3, where droplets containing antibodies are merged with droplets containing a test fluid; see also paragraph [0136]: “molecules, cells, small molecules or particles comprised within droplets are brought within proximity of other droplets comprising molecules, cells, small molecules or particles and where the droplets in proximity fuse, coalesce or combine their contents”). The droplets are maintained within an immiscible carrier fluid (e.g. paragraph [0009]). In some cases, the library droplets contain antibodies (e.g. figure 3, figure 4, paragraphs [0009], [0021], [0031]). In some cases, the library droplets contain cells, particularly single cells (e.g. paragraph [0031], [0036], [0114]). Link disclosed (paragraph [0114]): “In addition, use within a microfluidic device or platform as described herein achieves very high throughput, with droplets processed at rates in excess of 5000 droplets per second, enabling greater than 1×106 single-cell droplets to be formed and manipulated per hour.”  Link also disclosed (paragraph [0249]): “Single-cell analysis in the context of cell populations avoids the loss of information on cellular systems that is inherent with averaged analysis. In recent years, this type of analysis has been aided by the development of sophisticated instrumentation. 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use the apparatus and technique taught by Link to segregate single cells into droplets and to merge those droplets with droplets containing barcoded binders. One would have been motivated to do so because Link taught that “[m]icrofluidic technologies have the potential to enhance the precision and throughput of these single-cell assays by integrating and automating the cell handling”, and taught that his apparatus could achieve “very high throughput”. In doing so, one would arrive at the claimed invention. For claim 33, since each COB (cell origination barcode) would be unique, then it would also be unique for the droplet containing it, hence, a “droplet barcode”.

Claims 40 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Link (US 2010/0022414, IDS reference) as applied to claims 32-39 and 41-48 above, and further in view of Akeson (US 2002/0142344, previously cited).
The disclosures of Nolan and Link have been discussed. Nolan did not disclose that the oligonucleotide containing the barcode also contained a restriction enzyme site or a photocleavable linker.
Akeson, though disclosing a somewhat different method than Nolan, nonetheless employed barcodes and disclosed the barcodes could be designed to be releasable using restriction enzyme cleavage or photocleavage ([0058]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the barcodes (ESBs) of Nolan to allow their cleavage from the binding agent (UBA) using the restriction enzyme or photocleavable linkers taught by Akeson in order to allow their release from the binding agent, since it was the ESB/COB complexes that Nolan desired to detect .

Response to Arguments
Applicant’s arguments with respect to claim(s) 32-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant argued that Nolan does not teach a mechanism involving droplets and immiscible carrier fluid, and merging droplets. This argument is moot in view of the new grounds of rejection, which relies on Link to provide these missing elements, as well as reason to incorporate such features into the method of Nolan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637